

	

		II

		109th CONGRESS

		1st Session

		S. 1293

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Bunning (for

			 himself, Mr. Conrad,

			 Mr. Lott, Mr.

			 Smith, and Mrs. Lincoln)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to permit the consolidation of life insurance companies with other

		  companies.

	

	

		1.Consolidation of life

			 insurance companies with other companies permitted

			(a)In

			 generalSection 1504(b) of

			 the Internal Revenue Code of 1986 (defining includible corporation) is amended

			 by striking paragraph (2) and by redesignating paragraphs (3) through (8) as

			 paragraphs (2) through (7), respectively.

			(b)Conforming

			 amendments

				(1)Section 1503 of the Internal Revenue Code

			 of 1986 is amended by striking subsection (c) (relating to special rule for

			 application of certain losses against income of insurance companies taxed under

			 section 801) and by redesignating subsections (d), (e), and (f) as subsections

			 (b), (c), and (d), respectively.

				(2)Section 1504 of such Code is amended by

			 striking subsection (c) and by redesignating subsections (d), (e), and (f) as

			 subsections (c), (d), and (e), respectively.

				(3)Section 243(b)(2)(A) of such Code is

			 amended by striking sections 1504(b)(2), 1504(b)(4), and 1504(c)

			 and inserting section 1504(b)(3).

				(4)Section 805(a)(4)(E) of such Code is

			 amended by striking 1504(b)(3) and inserting

			 1504(b)(2).

				(5)Section 818(e)(1) of such Code is amended

			 to read as follows:

					

						(1)Items of

				companies other than insurance companiesIf an affiliated group includes members

				which are and which are not taxed under section 801, all items of the members

				of such group which are not taxed under section 801 shall not be taken into

				account in determining the amount of the tentative LICTI of members of such

				group which are taxed under section

				801.

						.

				(6)Section 832(b)(5)(D)(ii)(II) of such Code

			 is amended by striking 1504(b)(3) and inserting

			 1504(b)(2).

				(7)Section 864(e)(5)(A) of such Code is

			 amended by striking paragraph (4) and inserting paragraph

			 (3).

				(8)Section 936(i)(5)(A) of such Code is

			 amended by striking section 1504(b)(3) or (4) and inserting

			 section 1504(b)(2) or (3).

				(9)Section 952(c)(1)(B)(vii)(II) of such Code

			 is amended by striking 1504(b)(3) and inserting

			 1504(b)(2).

				(10)Section 953(d)(3) of such Code is amended

			 by striking 1503(d) and inserting 1503(c).

				(11)Section 954(h)(4)(F)(ii) of such Code is

			 amended by striking 1504(b)(3) and inserting

			 1504(b)(2).

				(12)Section 6166(b)(10)(B)(ii)(V) of such Code

			 is amended by striking 1504(b)(3) and inserting

			 1504(b)(2).

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			2.Phase-In of

			 application of certain losses against income of insurance companies

			(a)Phase-in

				(1)In

			 generalFor taxable years

			 beginning after December 31, 2004, and before January 1, 2011, if—

					(A)an affiliated group includes 1 or more

			 domestic insurance companies subject to tax under section 801 of the Internal

			 Revenue Code of 1986, and

					(B)the consolidated taxable income of the

			 members of the group not taxed under such section 801 results in a consolidated

			 net operating loss for such taxable year,

					then, under regulations prescribed by

			 the Secretary of the Treasury or his delegate, the amount of such loss which

			 cannot be absorbed in the applicable carryback periods against the taxable

			 income of such members not taxed under such section 801 shall be taken into

			 account in determining the consolidated taxable income of the affiliated group

			 for such taxable year to the extent of the applicable percentage of such loss

			 or the applicable percentage of the taxable income of the members taxed under

			 such section 801, whichever is less. The unused portion of such loss shall be

			 available as a carryover, subject to the same limitations (but determined based

			 on the applicable percentage with respect to the year to which carried and

			 applicable to the sum of the loss for the carryover year and the loss (or

			 losses) carried over to such year), in applicable carryover years.(2)Applicable

			 percentageFor purposes of

			 paragraph (1), the applicable percentage shall be determined in accordance with

			 the following table:

					

						

							

								 The

					 applicable

								

								 For taxable years beginning

					 in:percentage is:

								

							

							

								200540 

								

								200650 

								

								200760 

								

								200870 

								

								200980 

								

								201090.

								

							

						

					

				(b)No carryback

			 before January 1, 2005To the

			 extent that a consolidated net operating loss is allowed or increased by reason

			 of this section or the amendments made by this Act, such loss (or increase in

			 such loss, as the case may be) may not be carried back to a taxable year

			 beginning before January 1, 2005.

			(c)Nontermination

			 of groupNo affiliated group

			 shall terminate solely as a result of this section or the amendments made by

			 this Act.

			(d)Subsidiary stock

			 basis adjustmentsA member

			 corporation’s basis in the stock of a subsidiary corporation shall be adjusted

			 upon consolidation to reflect the preconsolidation income, gain, deduction,

			 loss, distributions, and other relevant amounts during a period when such

			 corporations were members of an affiliated group (determined without regard to

			 section 1504(b)(2) of the Internal Revenue Code of 1986 as in effect on the day

			 before the date of enactment of this Act) but were not included in a

			 consolidated return of such group by operation of section 1504(c)(2)(A) of such

			 Code (as in effect on the day before the date of the enactment of this

			 Act).

			(e)Waiver of 5-Year

			 waiting periodAn automatic

			 waiver from the 5-year waiting period for reconsolidation provided in section

			 1504(a)(3) of the Internal Revenue Code of 1986 shall be granted to any

			 corporation which was previously an includible corporation but was subsequently

			 deemed a nonincludible corporation as a result of becoming a subsidiary of a

			 corporation which was not an includible corporation solely by operation of

			 section 1504(c)(2) of such Code (as in effect on the day before the date of

			 enactment of this Act), subject to such conditions as the Secretary may

			 prescribe.

			

